     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 1 of 62



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



TEEDA BARCLAY, ERIN OVSAK,                         Case No. 0:19-cv-02970-ECT-DTS
NICOLE NORDICK, and LARRY
SCHWARTZ, individually, and on behalf
of all others similarly situated,
                                                       SECOND AMENDED
                              Plaintiffs,          CLASS ACTION COMPLAINT

                v.

ICON HEALTH & FITNESS, INC.                           JURY TRIAL DEMANDED
and NORDICTRACK, INC.,

                              Defendants.


       The allegations made in this Second Amended Class Action Complaint (“SAC”)

are based upon information and belief except those allegations that pertain to Plaintiffs,

which are based on personal knowledge. Each allegation either has evidentiary support

or, alternatively, pursuant to Rule 11(b)(3) of the Federal Rules of Civil Procedure, is

likely to have evidentiary support after a reasonable opportunity for further investigation

or discovery.

                                    INTRODUCTION

       1.       Plaintiffs Teeda Barclay, Erin Ovsak, Nicole Nordick, and Larry Schwartz

(collectively “Plaintiffs”) bring this proposed class action on behalf of themselves and

similarly-situated purchasers (the “Class Members”) of ICON Health & Fitness, Inc.

(“ICON”) and NordicTrack, Inc. (“NordicTrack” or collectively with ICON,

“Defendants”) treadmills, challenging the conduct of NordicTrack in the false
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 2 of 62



advertising, misleading marketing, and sales of its personal fitness treadmills (the

“Treadmills”), 1 which are manufactured, developed, marketed and sold for household

use. The Treadmills are incapable of reaching and maintaining ICON’s overstated and

inflated continuous horsepower representations during normal designed household

exercise use. Plaintiffs seek damages and equitable relief on behalf of themselves and all

others similarly situated.

       2.     Treadmill motor horsepower rating is one of the most prevalent and

recognized specifications a consumer compares when purchasing a treadmill.

NordicTrack markets that the horsepower delivered by the motor can directly affect the

quality of the Treadmills’ performance and thus a reasonable consumer’s purchasing

decision. NordicTrack deceitfully touts excessive continuous horsepower capabilities

with false and misleadingly inflated continuous horsepower ratings intended to induce

consumers into purchasing the Treadmills and paying an inflated premium price based on

the horsepower misrepresentations.

       3.     NordicTrack misleads consumers into believing that the Treadmills actually

generate and maintain the represented continuous horsepower, even though the

horsepower misrepresentations can never be obtained during actual household use by the

Plaintiffs and consumer Class Members. NordicTrack manufactures, develops, markets,
1
  NordicTrack, Inc. manufactured, advertised, marketed and sold multiple treadmill models
during the relevant time period with similar horsepower misrepresentations, including but not
limited to, the Incline Trainers X7i (2.75 CHP), X9i (3.0 CHP), X15i (4.0 CHP), X22i (4.25/4.00
CHP), X32i (4.25 CHP), X11i (4.25/3.75 CHP), T Series T6.5 S (2.6 CHP), T6.5 SI (2.6 CHP),
T6.7 (2.6 CHP), T7.5 S (3.0 CHP), T8.5 S (3.5 CHP), T9.5 S (3.6 CHP), Commercial 2950 (4.25
CHP), 2450 (4.0 CHP), 1750 (3.8/3.75CHP), C Series C700 (2.75 CHP), C1650 (3.5 CHP),
C850s (2.75 CHP), C960i (3.0 CHP), C990 (3.0 CHP), C590 (2.6 CHP) and Elite 3760 (3.5
CHP), 5760 (3.8 CHP), 7760 (4.0 CHP).
                                              2
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 3 of 62



distributes, and sells a variety of treadmill models throughout the country, including the

Treadmills Plaintiffs and Class Members have purchased. Based on the horsepower

misrepresentations, NordicTrack charges a premium price for the Treadmills’

misrepresented horsepower capabilities which are not actually available during household

usage.

         4.   NordicTrack    makes     numerous     representations    on   its   website

(www.nordictrack.com/treadmills), in marketing materials, in store displays and online at

Dick’s Sporting Goods (“Dick’s”), and in store displays and online at Sears, that its

Treadmills have a specific power output, quantified in continuous horsepower (“CHP”).

The Treadmills cannot produce, let alone maintain continuously, their marketed and

advertised continuous horsepower during household usage. NordicTrack also sells and

markets its Treadmills through other third-party retailers such as Amazon and Best Buy.

         5.   NordicTrack maintains an authorized sales and distribution partnership with

Amazon.com, the world’s largest e-commerce marketplace. Through Amazon.com,

NordicTrack markets the same horsepower capability misrepresentations as it makes on

its own website, marketing and advertising.

         6.   In addition to online sales through Amazon.com and directly through

nordictrack.com/treadmills, NordicTrack sells its exercise equipment products through an

authorized distribution and sales partnership with Dick’s, the nation’s largest sporting

goods retailer, and Sears, which sells a variety of NordicTrack treadmills online.

NordicTrack treadmills are prominently displayed and sold at most of Dick’s

approximately 720 retail sporting goods store locations, in 47 states throughout the

                                              3
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 4 of 62



country. Thus, Amazon.com, Dick’s, and other third-party retailers like Sears, act as

authorized agents of Defendants in the marketing, sale and distribution of Treadmills.

      7.      NordicTrack consistently and prevalently advertises and markets that the

Treadmills operate at a continuous horsepower of between 2.6 CHP and 4.25 CHP,

depending on the specific treadmill model. On information and belief, all NordicTrack

treadmills operate in household use well below NordicTrack’s continuous horsepower

representations and maintain similar continuous horsepower regardless of the

misrepresented CHP.

      8.     NordicTrack labels the Treadmills with false and misleading horsepower

ratings because such representations are highly material to consumers and serve to

differentiate the Treadmills from the competition and justify a higher price. Reasonable

consumers expect their Treadmills to generate and maintain the horsepower NordicTrack

claims, but instead, Plaintiffs and Class Members’ Treadmills only provide a small

fraction of the horsepower promised by NordicTrack while exercising.

      9.     NordicTrack’s CHP representations are inaccurate, misleading, and

materially overstate the Treadmills’ true operating horsepower. It is not possible for the

Treadmills to operate at a continuous horsepower of 4.25 CHP, or even 2.6 CHP, when

drawing electrical power from the standard 120-volt, 15-amp outlet found in residential

homes in the United States for which the Treadmills are designed.

      10.    NordicTrack recognizes that consumers view a treadmill’s power as one of

the most important features in making a treadmill purchase for their home. Defendants

specifically highlight NordicTrack’s claims concerning the Treadmills’ horsepower in

                                            4
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 5 of 62



advertising, on its website, in its press releases, and at its point of sale marketing

materials prominently displayed at Dick’s stores and online by third-party retailers like

Amazon and Sears. In addition to online sales through authorized partners, Defendant

ICON also markets and sells treadmills through its online retail subsidiary, Workout

Warehouse (www.workoutwarehouse.com/nordictrack).

      11.    NordicTrack’s false and overstated horsepower representations are

designed to mislead consumers into believing the Treadmills have much more power than

they actually deliver, leading consumers to overpay for the Treadmills and/or cause

consumers to purchase the Treadmills instead of competitor manufacturers’ treadmills or

less expensive models.

      12.    Reasonable consumers like Plaintiffs expect the Treadmills to produce the

represented horsepower stated in and on NordicTrack’s marketing materials, website,

and/or retail store display, during household operation, and would not have purchased the

Treadmills or would have paid less had they known that Defendants’ representations

regarding the Treadmills’ CHP were false and misleading. NordicTrack’s Treadmills are

worth substantially less than what Plaintiffs and Class Members paid to purchase them.

      13.    Plaintiffs suffered damages resulting from NordicTrack’s actions and

omissions. Accordingly, Plaintiffs bring this class action asserting claims against

Defendants for violations of consumer protection and false advertising statutes, breaches

of express and implied warranties, and negligent misrepresentations.




                                            5
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 6 of 62



                                     JURISDICTION

       14.    This Court has jurisdiction over this action under the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because ICON and NordicTrack are incorporated as

Utah corporations. ICON and NordicTrack are citizens of the State of Utah; Plaintiffs

Teeda Barclay, Erin Ovsak, and Nicole Nordick are citizens of, and purchased a

NordicTrack Treadmill within, the State of Minnesota; Plaintiff Larry Schwartz is a

citizen of, and purchased a NordicTrack Treadmill within the State of California; there

are more than 100 class members in many different states throughout the country; and the

aggregate amount in controversy exceeds $5 million.

       15.    Venue is proper in this Court because Defendants are registered Utah

corporations that transact business, distribute, advertise and sell Treadmills in the District

of Minnesota, including the Treadmills Plaintiffs Barclay, Ovsak and Nordick purchased,

and Plaintiffs reviewed and evaluated NordicTrack’s CHP representation and eventually

purchased their NordicTrack treadmill in this District.

                                         PARTIES

       16.    Plaintiff Teeda Barclay (individually “Plaintiff Barclay”) purchased a

NordicTrack 6.5 S treadmill online through Amazon.com on or about June 3, 2019, for

the purpose of using the Treadmill for personal exercise use in the basement of her home

located in Coon Rapids, Minnesota. After purchasing her Treadmill, Plaintiff Barclay has

used her Treadmill for its ordinary intended use within her home and has not received the

CHP that NordicTrack represented. Amazon’s website expressly noted that the 6.5 S

treadmill delivered 2.6 CHP.

                                              6
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 7 of 62



       17.    Before purchasing her Treadmill from Defendants, Plaintiff Barclay

reviewed NordicTrack’s website and NordicTrack’s statements that the NordicTrack 6.5

S treadmill was capable of producing 2.6 CHP when she was comparing the T Series 6.5

S treadmill to other treadmill manufacturers, such as Sole Treadmills. NordicTrack’s

representations and marketing stating that the T Series 6.5 S treadmill provides 2.6 CHP

was a material factor considered in Plaintiff’s purchase of her Treadmill. Plaintiff Barclay

would not have purchased her NordicTrack T Series 6.5 S treadmill or would have paid

considerably less if she had known its true horsepower capabilities. Plaintiff Barclay

believed that power was a material factor in the quality of treadmill she wished to

purchase, that the CHP represented at the NordicTrack website indicated the power of the

treadmill she would receive, and would not have purchased her Treadmill or would have

paid less but for the CHP representations on NordicTrack’s and Amazon’s websites.

       18.    Plaintiff Barclay paid over $500 for her NordicTrack T Series 6.5 S

treadmill in June 2019 and has been damaged. After purchasing her Treadmill, and

delivery to her home, Plaintiff Barclay has used her Treadmill for ordinary use within her

home and has not received the CHP that Defendants represented.

       19.    Plaintiff Erin Ovsak (individually “Plaintiff Ovsak”) purchased a

NordicTrack Commercial 2950 treadmill online directly from Defendants’ website on or

about February 13, 2016, for the purpose of using the Treadmill for personal exercise use

in her home located in Breckenridge, Minnesota. After purchasing her Treadmill,

Plaintiff Ovsak has used her Treadmill for its ordinary intended use within her home and

has not received the CHP that NordicTrack represented. At the time of Plaintiff’s

                                             7
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 8 of 62



purchase, NordicTrack’s website expressly noted that the Commercial 2950 treadmill

delivered 4.25 CHP.

      20.    Before purchasing her Treadmill from Defendants, Plaintiff Ovsak

reviewed NordicTrack’s website, including NordicTrack’s statements that the

NordicTrack Commercial 2950 treadmill was capable of providing 4.25 CHP when she

was comparing the Commercial 2950 treadmill to other treadmill manufacturers online.

NordicTrack’s representations and marketing stating that the Commercial 2950 treadmill

produced 4.25 CHP was a material factor considered in Plaintiff Ovsak’s purchase of her

Treadmill. Plaintiff would not have purchased her NordicTrack Commercial 2950

treadmill or would have paid considerably less if she had known the true horsepower

capabilities. Plaintiff Ovsak believed that power was a material factor in the quality of

treadmill she wished to purchase, that the CHP represented at the NordicTrack website

indicated the power of the treadmill she would receive.

      21.    Plaintiff Ovsak paid over $2,000 for her NordicTrack Commercial 2950

treadmill in February 2016 and has been damaged. After purchasing her Treadmill, and

delivery to her home, Plaintiff Ovsak has used her Treadmill for ordinary use within her

home and has not received the CHP that Defendants represented.

      22.    Plaintiff Nicole Nordick (individually “Plaintiff Nordick”) purchased a

NordicTrack T7.5 S treadmill online through NordicTrack.com on or about January 22,

2019, for the purpose of using the Treadmill for personal exercise use in her home

located just outside Breckenridge, Minnesota. After purchasing her Treadmill, Plaintiff

Nordick has used her Treadmill for ordinary intended use within her home and has not

                                            8
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 9 of 62



received the CHP that NordicTrack represented. NordicTrack’s website expressly noted

that the T7.5 S treadmill had 3.0 CHP.

       23.   Before purchasing her Treadmill from Defendants, Plaintiff Nordick

reviewed NordicTrack’s website, NordicTrack’s statements that the NordicTrack T7.5 S

treadmill was capable of providing 3.0 CHP when she was comparing the T7.5 S

treadmill to other treadmill manufacturers online. NordicTrack’s representations and

marketing stating that the T7.5 S treadmill produced 3.0 CHP was a material factor

considered in Plaintiff Nordick’s purchase of her Treadmill. Plaintiff would not have

purchased her NordicTrack T7.5 S treadmill or would have paid considerably less if she

had known the true horsepower capabilities. Plaintiff Nordick believed that power was a

material factor in the quality of treadmill she wished to purchase, that the CHP

represented at the NordicTrack website indicated the power of the treadmill she would

receive.

       24.   Plaintiff Nordick paid over $1,500 for her NordicTrack T7.5 S treadmill in

January 2019 and has been damaged. After purchasing her Treadmill, and delivery to her

home, Plaintiff Nordick has used her Treadmill for ordinary use within her home and has

not received the CHP that Defendants represented.

       25.   Plaintiff Larry Schwartz (individually “Plaintiff Schwartz”) originally

purchased a NordicTrack X11i (3.75 CHP) treadmill online through NordicTrack.com on

or about November 19, 2019, for the purpose of using the Treadmill for personal exercise

use in his personal home gym located in Ukiah, California. A NordicTrack customer

service representative immediately followed up Plaintiff Schwartz’s initial purchase, via

                                           9
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 10 of 62



email, and indicated that he could upgrade to a X15i (4.25 CHP) model for an additional

$300, which Plaintiff Schwartz did on November 19, 2019. The NordicTrack X15i

treadmill was delivered to Plaintiff Schwartz’s home in California on December 19, 2019

with substantial damages. Plaintiff Schwartz declined delivery at that time and requested

that NordicTrack redeliver an undamaged NordicTrack X15i treadmill. Plaintiff Schwartz

intends to use his NordicTrack X15i treadmill for ordinary intended use within his home.

NordicTrack’s website and marketing expressly noted that the X15i treadmill had 4.25

CHP without any disclaimer.

       26.    Before purchasing his Treadmill from Defendants, Plaintiff Schwartz

reviewed NordicTrack’s website, NordicTrack’s statements that the NordicTrack X11i

and the X15i treadmills were capable of providing 3.75 CHP and 4.25 CHP, respectively,

when he was comparing the X11i and the X15i treadmills to other treadmill

manufacturers online, and in consumer reports. NordicTrack’s representations and

marketing stating that the X11i treadmill produced 3.75 CHP and that the X15i treadmill

produced 4.25 CHP and was a material factor considered in Plaintiff Schwartz’s purchase

of his Treadmill. Plaintiff would not have purchased his NordicTrack X15i treadmill or

would have paid considerably less if he had known the true horsepower capabilities.

Plaintiff Schwartz believed that power was a material factor in the quality of treadmill he

wished to purchase, that the CHP represented at the NordicTrack website indicated the

power of the treadmill he would receive.

       27.    Plaintiff Schwartz paid approximately $2,500 for his NordicTrack X15i

treadmill in November 2019 and has been damaged because he would not have purchased

                                            10
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 11 of 62



the treadmill if he had known that the treadmill was not capable of producing the 4.25

CHP as NordicTrack promised or would have paid considerably less if he had known the

true horsepower capabilities.

       28.    Defendant ICON Health & Fitness, Inc. is a Utah corporation,

headquartered in Logan, Utah. In 1998, ICON acquired NordicTrack, Inc. and added

treadmills to the NordicTrack brand. ICON develops, markets and sells fitness equipment

for residential use, including treadmills, elliptical, bikes and rowers. ICON is the world’s

largest manufacturer and marketer of fitness equipment. ICON is in the business of

developing, marketing and selling exercise equipment throughout North America in

interstate commerce and continues to expand its presence in the US and internationally. 2

       29.     Defendant NordicTrack, Inc. is a Utah corporation, headquartered in

Logan, Utah. Originally, NordicTrack was founded in 1975 in Chaska, Minnesota after a

Minnesota resident invented the NordicTrack ski machine in his basement. The

NordicTrack brand has been owned and managed by Defendant ICON for over twenty

years. NordicTrack manufacturers, markets and sells treadmills, strength training

equipment, elliptical machines, stationary bikes and the Nordic ski machine.




2
 ICON has a wide range of health fitness brands in addition to NordicTrack, including entities
doing business as ProForm Fitness Products, Freemotion, Weslo, Weider, Fitness Warehouse,
Workout Warehouse and Healthrider.
                                               11
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 12 of 62



                              STATEMENT OF FACTS

I.    Horsepower Overview

      30.     Horsepower is a unit of measurement of power or the rate at which

mechanical energy is expended and is often used to quantify the mechanical power output

of a motor or an engine.

      31.     The “horsepower” measurement of power was adopted in the late 18th

century by Scottish engineer James Watt to compare the output of steam engines with the

power of draft horses. In describing electric power under the metric system, the term

“watt” is now commonly used instead of horsepower as a measure of mechanical power

output performed by a motor. One unit of horsepower equals approximately 746 watts.

      32.     The amount of mechanical power output generated by any given electric

motor can be determined by examining that electrical voltage available to it and the

amperage that the motor is capable of drawing. To calculate an electric motor’s operating

horsepower, voltage is multiplied by amperage and then by a fraction representing the

efficiency of the motor. That total is then divided by 746 watts to convert the watts to

horsepower.

      33.     A simple equation thus describes how to calculate horsepower by

multiplying the available voltage, amperage draw, and motor efficiency, and dividing that

product by 746 (to convert into horsepower as measured by wattage):




                                           12
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 13 of 62



                        (Voltage) x (Amperage) x (Motor Efficiency) = HP
                                              746

       34.     Most electrical outlets in American homes are equipped with the standard

15-amps, with two slots and a U-shaped grounding third hole and have an accompanying

120-volt circuit. A 15-amp circuit is usually served by 14-gauge wire and is protected by

a 15-amp circuit breaker or fuse based on building and electrical codes.

       35.     Defendants’ Treadmills are rated at 15 amps with a 110-volt circuit, which

equates to a theoretical maximum mechanical power output of 1,650 watts or 2.21

horsepower output without taking into consideration the motor’s actual efficiency 3 and

power factor losses, which further decrease the motor’s horsepower output. Heat and

other factors decrease the motor’s efficiency, and therefore further decrease the power

output of the motor while in actual use.

       36.     After factoring the effects of the power factor and efficiency losses,

NordicTrack’s Treadmills are capable of providing only a fraction of the advertised CHP

that NordicTrack markets its Treadmills as capable of providing while in household use.

       37.     It is beyond the safety rating for an electrical device to draw more power

than the receptacle and household electrical circuit is designed for. If an electrical device

does draw more power than the household electrical circuit is designed for, the circuit-

breaker will flip and cut off power to that circuit. As such, NordicTrack treadmills are

incapable of drawing more power than a household outlet is capable of providing during

actual household use.

3
 Electric motor efficiency is the measure of the ability of an electric motor to convert electrical
energy to mechanical energy.
                                                 13
      CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 14 of 62



       38.   In addition to the power input limits available during household use, the

Treadmills themselves are equipped with an electronic control board that regulates the

amperage draw and further limits the horsepower capabilities to well below Defendants’

continuous horsepower representations for the Treadmills.

       39.   Defendants’ Treadmills are only capable of producing a fraction of the

misrepresented CHP due to the Treadmill’s onboard electrical circuit breaker, as well as

common household electrical limits found in households throughout the United States.

       40.   NordicTrack’s horsepower representations seem to defy the laws of physics

and allow NordicTrack’s Treadmills to output more CHP than the Treadmills are actually

capable of producing from a common household outlet power source in the United States

and for which the Treadmills are rated and marketed. Based on NordicTrack’s misleading

horsepower representations, Defendants’ Treadmills purportedly output more CHP than

possible from the actual energy input from a household outlet receptacle.

II.    Continuous Horsepower

       41.   NordicTrack markets and sells the Treadmills as maintaining a certain

“continuous horsepower,” or “continuous duty horsepower.” CHP can be defined as a

measurement of the motor’s ability to maintain and continuously produce power over an

extended period of time without exceeding the current rating of the motor.

       42.   CHP is often considered to be the most accurate indicator of a motor’s

power output because, as Defendant ICON states, “it is performed at the voltage used in




                                           14
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 15 of 62



application by the particular motor.” 4 ICON further professes that “[e]xperts agree that

continuous-duty ratings are the more accurate indicator of true performance.” 5

       43.     NordicTrack’s authorized third-party sales partner, Dick’s Sporting Goods,

represents that “CHP measures how much power the motor maintains throughout the

workout.” 6

       44.     The CHP associated with a particular treadmill is meant to define “how

much power is maintained throughout the workout.” 7 Additional industry experts have

made clear that a “continuous duty motor measures the minimum horsepower delivered at

all points during a workout.” 8

       45.     The CHP associated with a treadmill is the “measure of sustained power

during regular use. The continuous motor power is what is consistently delivered during

heavy usage over an extended period of time.” 9

       46.     When assessing the CHP of a treadmill, “the measurement is taken over an

extended period of time. It shows that the motor can maintain the power it is rated for

without lagging or slowing down under strain.” 10


4
   http://iconsupport.eu/what-difference-between-hp-and-chp (emphasis added) (last accessed Oct.
24, 2019).
5
   Id.
6
   https://protips.dickssportinggoods.com/sports-and-activities/exercise-and-fitness/how-to-
choose-the-right-treadmill (emphasis added) (last accessed Jan. 30, 2020).
7
   https://www.treadmillreviews.net/treadmill-motors-what-you-need-to-know/ (emphasis added)
(last accessed Oct. 24, 2019).
8
  https://blog.johnsonfitness.com/blog/treadmill_drive_motors_and_the_question_of_horsepower/
(emphasis added) (last accessed Oct. 24, 2019).
9
   https://treadmill-ratings-reviews.com/treadmill-articles/facts-about-treadmill-motors/ (emphasis
added) (last accessed Oct. 24, 2019).
10
    https://www.treadmillreviews.com/treadmill-buying-guide/ (emphasis added) (last accessed
Oct. 24, 2019).
                                                15
       CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 16 of 62



        47.   The advertised CHP capabilities associated with NordicTrack’s Treadmills

are deliberate misrepresentations because the Treadmill motor is incapable of maintaining

the stated CHP rating at any time during the consumer’s workout. In fact, NordicTrack’s

Treadmills are not capable of achieving the advertised CHP at any time during a

consumer’s workout.

        48.   In order for NordicTrack to even come close to achieving the

misrepresented horsepower capabilities of the Treadmills, NordicTrack bases its false and

misleading horsepower representations on an inflated laboratory testing power draw

(amperage) not possible in household use. The laboratory testing power input far exceeds

the current rating of the Treadmill motors while in household use, and thus cannot be

truthfully represented, by definition, as the Treadmills’ CHP capabilities to Plaintiffs and

the Class Members.

        49.   NordicTrack’s advertised CHP is a misleading power metric for a consumer

to evaluate unless the motor is actually capable of attaining the CHP in actual use and

under standard operating conditions. A reasonable consumer is led to believe that the

CHP representations are actually achievable while in normal exercise use based on

NordicTrack’s horsepower misrepresentations. Reasonable consumers cannot properly

evaluate the Treadmills’ power metrics due to NordicTrack’s misleading and false

statements regarding the Treadmills’ inflated CHP.

III.    NordicTrack’s CHP Misrepresentations and Misleading Statements

        50.   NordicTrack promotes the Treadmills online and in numerous market

outlets including its own treadmill blog. NordicTrack makes clear that although “it’s not

                                            16
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 17 of 62



‘sexy’, the motor on your treadmill is one of the most important features when choosing

your machine.” 11

       51.    NordicTrack lists the misrepresented CHP SMART-Response Motor for the

X15i treadmill, as one of the top selling features on its website. 12




       52.    Focusing directly on the power capabilities of its X11i incline trainer

treadmill, Defendants point to their “monster 3.75 motor [which] means it can hold up to

heavy or frequent use with ease.” 13

       53.    NordicTrack touts that its treadmill “machine works as hard as you with up

to an incredible 4.25 CHP DurX™ Commercial Plus motor, powering your calorie-

torching iFit workout.” 14 In other words, your workout will be powered by “an incredible

4.25 CHP” motor.

       54.    NordicTrack also claims that its T Series treadmill “machine works as hard

as you with up to an incredible 3.6 CHP DurX™ Commercial Plus motor. Your calorie-

torching iFit workouts will never be the same.” 15

       55.    NordicTrack further states that “[t]he 3.0 continuous horsepower DurX™

motor features…a built-in ground brush [which] ensure[s] the motor performs with quiet

11
   https://nordictracktreadmillblog.com/treadmill-motor/ (last accessed Oct. 24, 2019).
12
   https://www.nordictrack.com/incline-trainers/commercial-x15i (last accessed Mar. 13, 2020).
13
   https://nordictracktreadmillblog.com/-x11i-review (last accessed Mar. 13, 2020).
14
   https://www.nordictrack.com/commercial-treadmills (last accessed Oct. 1, 2019).
15
   https://www.nordictrack.com/t-series-treadmills (last accessed Oct. 1, 2019).
                                              17
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 18 of 62



reliability mile after mile.” 16 Defendants’ representations clearly indicate that the CHP is

delivered to the consumer while working out “mile after mile.”

       56.    The NordicTrack Blog also explains that the “CHP is found by measuring

the continual use of the motor at the highest listed horsepower” which is “helpful to

runners who plan on doing a good bit of training on their treadmills.” 17 NordicTrack is

clearly representing that the CHP is the treadmill power achieved in continual use during

a runner’s workout.

       57.    NordicTrack sells many of its Treadmills through Amazon.com and

proclaims the “Proven Performance” of the T Series Treadmills (6.5 S & 6.5 Si Models)

using a “Durable 2.6 CHP Motor,” is perfect for “running, jogging, and walking in the

comfort of your home” and pictures a “durable 2.6 CHP motor.” 18 Defendants’

misrepresentations convey that a consumer will be able to achieve the listed CHP while

in household use.




16
   https://www.workoutwarehouse.com/treadmills/c-990 (last accessed Oct. 24, 2019).
17
   https://www.nordictrack.com/learn/knowing-the-difference-between-treadmill-motors/ (last
accessed Nov. 8, 2019).
18
   https://www.amazon.com/NordicTrack-Treadmills-6-5S-6-5Si-Models/dp/B07RZ3N-X6J (last
accessed Oct. 28, 2019).
                                             18
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 19 of 62



       58.     Additional treadmill reviews parrot Defendants’ misrepresentations and

further mislead reasonable consumers such as Plaintiffs. The T 6.5 Si model “has a

commercial 2.6 CHP motor, giving it greater durability and power than can usually be

found in a treadmill in this price range” and has the “commercial [2.6 CHP] DurX™

motor, which makes it a stronger motor….” 19

       59.    NordicTrack consistently and prevalently touts its Smart–Response Drive

System: “Our precision 4.0 CHP DurX™ Commercial Plus Motor is built to power your

toughest, fastest workouts.” 20




       60.    Representations by Defendants also extend to the actual product branding

misrepresentations of CHP capabilities on the treadmill running deck itself and through

promotional YouTube videos, “3.0 CHP” Drive System. 21




19
   https://www.treadmillreviews.com/nordictrack-t-6-5-si-treadmill-review/ (last accessed Oct. 2,
2019).
20
   https://www.nordictrack.com/incline-trainers/commercial-x15i (last accessed Feb. 10, 2020).
21
   https://www.youtube.com/watch?v=Yv_rhgVdDOY (last accessed Mar. 13, 2020).
                                               19
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 20 of 62




      61.    In addition to NordicTrack’s online advertising and marketing horsepower

misrepresentations, NordicTrack’s in-store floor model displays across the country at

Dick’s Sporting Goods prominently exhibit NordicTrack’s CHP as a major selling feature

(picture taken at Dick’s Sporting Goods, Richfield, MN, Oct. 2, 2019) (highlighting

added).




                                         20
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 21 of 62



       62.    In direct correlation to the misrepresented horsepower and the various

treadmill models that NordicTrack offers, Defendants have priced the models according

to the misleading CHP associated with each model, incrementally increasing the price

premium based on successively higher CHP representations.

       63.    NordicTrack’s advertised CHP rating is fictitious when compared to the

actual horsepower available in normal household operation. In order to achieve the

misleading CHP output that NordicTrack claims the Treadmills are capable of achieving,

the power input necessary when plugged into a consumer’s household outlet would far

exceed the actual capability of the electrical infrastructure found in American homes.

       64.    The CHP misrepresentations made by NordicTrack are more than mere

subjective promotional statements that could be considered advertising puffery.

NordicTrack’s CHP misrepresentations are an objectionably measurable and quantifiable

metric that a reasonable consumer is drawn to believe is real and achievable when using

the Treadmills for ordinary exercise use.

       65.    In January 2020, after the original Complaint had been filed, Defendant

NordicTrack attempted to provide a surreptitiously hidden disclaimer on its website in a

perfunctory attempt to clarify the continuous horsepower representations it has so

prevalently misrepresented throughout the Class Period to Plaintiffs and Class

Members. 22




22
  https://www.nordictrack.com/treadmills/commercial-2950-treadmill (last accessed Jan. 28,
2020).
                                             21
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 22 of 62



       66.    Defendants’ newly revealed disclaimer, buried in fine print on its website at

the very bottom of its treadmill performance specs, is inadequate, and fails to sufficiently

notify a reasonable consumer as to the true operating horsepower capabilities of

Defendants’ Treadmills.

       67.    Furthermore, NordicTrack has yet to attach any form of CHP disclaimer to

the X15i treadmill model Plaintiff Schwartz purchased and continues to prevalently

display its CHP misrepresentations. 23

                          CLASS ACTION ALLEGATIONS

       68.    It is believed that there are thousands of Class Members across the United

States who have purchased NordicTrack’s Treadmills.

       69.    Under Fed. R. Civ. P. 23(b)(2) and (b)(3), Plaintiffs bring this lawsuit on

behalf of themselves and a nationwide class (the “Nationwide Class” or “Class”) defined

as follows:

       All persons in the United States who purchased a NordicTrack treadmill, during
       the maximum period of time permitted by law, for personal, family, or household
       purposes, and not for resale.

       70.    Under Fed. R. Civ. P. 23(b)(2) and (b)(3), Plaintiffs bring this lawsuit on

behalf of themselves and a Minnesota-statewide class (the “Minnesota Class” or

“Subclass”) defined as follows:

       All persons in the State of Minnesota who purchased a NordicTrack treadmill,
       during the maximum period of time permitted by law, for personal, family, or
       household purposes, and not for resale.


23
  https://www.nordictrack.com/incline-trainers/commercial-x15i?gclid=EAIaIQobChMIise
35YSY6AIVR77ACh38hwgmEAAYASAAEgIl_PD_BwE (last accessed Mar. 13, 2020).
                                            22
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 23 of 62



       71.    Under Fed. R. Civ. P. 23(b)(2) and (b)(3), Plaintiffs bring this lawsuit on

behalf of themselves and a California-statewide class (the “California Class” or

“Subclass”) defined as follows:

       All persons in the State of California who purchased a NordicTrack treadmill,
       during the maximum period of time permitted by law, for personal, family, or
       household purposes, and not for resale.

       72.    Plaintiffs specifically exclude ICON and NordicTrack’s current and former

officers and directors, members of the immediate families of Defendants’ officers and

directors, Defendants’ employees, Defendants’ legal representatives, heirs, successors,

and assigns, any entity in which Defendants have or had a controlling interest during the

Class Period, Defense counsel and members of his/her immediate family, and the judicial

officers to whom this lawsuit is assigned.

       73.    The definitions of the Class and Subclasses are unambiguous, and Plaintiffs

are members of the Class and Subclasses they individually seek to represent.

       74.    Plaintiffs reserve the right to amend or modify the Class and Subclass

definitions and exclusions to create greater specificity, further division into subclasses, or

limitation to particular issues as this case progresses.

       75.    The Nationwide Class is so numerous and geographically dispersed that

joining all Class members would be impracticable. The exact number of Class members

is unknown by Plaintiffs at this time and can only be ascertained through appropriate

discovery. Plaintiffs believe that the Class numbers at least in the thousands.

       76.    The Subclasses are so numerous and geographically dispersed in Minnesota

and California that joining all the member would be impracticable. The exact number of

                                              23
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 24 of 62



members in each Subclass is unknown by Plaintiffs at this time and can only be

ascertained through appropriate discovery. Plaintiffs believe that each Subclass consists

of at least 100 potential class members.

       77.    Plaintiffs’ claims are typical of the claims of the Class because Plaintiffs

purchased a NordicTrack treadmill that was sold with a misleading CHP rating and

suffered a pecuniary loss as a result of the purchase. Plaintiffs’ claims have the same

essential characteristics as all other Class members’ claims and the evidence to establish

the facts and claims stated herein will be the same for Plaintiffs and all other members of

the Classes. All claims are based on the Defendants’ course of conduct and similar legal

theories. All Class members, including Plaintiffs, suffered the same type of injury and

possess the same interests in pursuing this case as does Plaintiffs, and none benefitted

from the misleading representations. A single resolution of these claims would be

preferable to a multiplicity of similar actions.

       78.    Plaintiffs’ claims are typical of the claims of the Subclasses because

Plaintiffs purchased NordicTrack treadmills sold with a misleading horsepower rating

and suffered a pecuniary loss as a result of the purchase. The Subclass claims have the

same essential characteristics as all other Subclass members’ claims and the evidence to

establish the facts and claims stated herein will be the same for Plaintiffs and all other

members of the Subclass. Each Subclass claim is based on the course of conduct and

similar legal theories. All Subclass members, including Plaintiffs, suffered the same type

of injury and possess the same interests in pursuing this case as do Plaintiffs, and none



                                              24
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 25 of 62



benefitted from the misleading representations. A single resolution of these claims would

be preferable to a multiplicity of similar actions.

       79.         Plaintiffs will fairly and adequately protect the interests of the members of

the Class and the Subclasses and have retained counsel competent and experienced in

class action litigation.

       80.         Defendants acted or refused to act on grounds generally applicable to the

Class and the Subclasses, thereby making it appropriate for the Court to render final

injunctive relief regarding the Class as a whole and the Subclasses as a whole.

Specifically, NordicTrack continues to misrepresent the true continuous horsepower

available in the Treadmills.

       81.         Common questions of law and fact exist as to Class members’ claims and

Subclass members’ claims and predominate over questions affecting only individual

Class or Subclass members. Common legal and factual questions include, but are not

limited to:

              a.      The nature of NordicTrack’s promotion of CHP;

              b.      Whether NordicTrack misrepresented the CHP, and/or horsepower of

                      the Treadmills;

              c.      Whether the NordicTrack’s “continuous horsepower” claims were false

                      and/or misleading;

              d.      Whether NordicTrack knew or should have known its claims regarding

                      the Treadmills’ horsepower were false and/or misleading;



                                                 25
CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 26 of 62



    e.    Whether NordicTrack’s representations were material to consumers and

          the market;

    f.    Whether    the   Treadmills    produce   the   represented   “continuous

          horsepower” for any time material to consumer operation and use;

    g.    Whether NordicTrack placed “continuous horsepower” ratings on the

          Treadmills’ packaging and store displays;

    h.    Whether NordicTrack provided point of sale materials to retailers for

          use in promoting NordicTrack’s Treadmills and whether those materials

          included misleading references to CHP;

    i.    Whether NordicTrack provided advertising copy or suggested

          promotional language to retailers for use in promoting NordicTrack’s

          Treadmills and whether those materials included misleading references

          to CHP;

    j.    Whether NordicTrack’s CHP statements constituted contractual

          promises or warranties on the Treadmills;

    k.    Whether NordicTrack’s misleading representations caused it to receive

          money that it would not have received absent those representations;

    l.    Whether NordicTrack’s actions breached the duties it owed Plaintiffs

          and the Class under express warranties for the Treadmills;

    m.    Whether NordicTrack’s actions breached the duties it owed Plaintiffs

          and the Class under its implied warranties regarding the Treadmills;



                                    26
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 27 of 62



             n.      Whether Plaintiffs and the Class paid more for the Treadmills than they

                     would have paid absent NordicTrack’s misleading horsepower

                     representations;

             o.      Whether Class members are entitled to damages, restitution, and/or

                     monetary relief and if so, the amount and nature of such relief; and

             p.      Whether the Court should enjoin NordicTrack from continuing to

                     misrepresent the Treadmills’ continuous horsepower.

       82.        Resolution of each of these issues will turn upon evidence common to all

Class and Subclass members.

       83.        Resolution of issues common to all Class and Subclass members will

predominate over individual issues.

       84.        The issues common to the Class and the Subclass and the nature of the

common relief creates a cohesive class for injunctive relief.

       85.        Treating this case as a class action rather than attempting multiple

individual actions provides a superior method for the fair and efficient adjudication of

this controversy because:

             a.      It will avoid a multiplicity of suits and consequential burden on the

                     courts and Defendants;

             b.      It would be virtually impossible for all members of the Class and/or

                     Subclass to intervene as Plaintiffs in this action;




                                                 27
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 28 of 62



             c.      It would assure uniform application of the laws and a single, uniform

                     decision across the board without sacrificing procedural fairness or

                     bringing about other undesirable results;

             d.      It will provide court oversight of the claims process, once

                     NordicTrack’s liability is adjudicated;

             e.      It would permit a large number of similarly situated persons to

                     prosecute their common claims in a single forum simultaneously,

                     efficiently, and without the unnecessary duplication of effort and

                     expense that numerous individual actions would engender; and

             f.      It will permit the adjudication of relatively small claims by certain Class

                     members, who could not afford to individually litigate such claims

                     against a large corporate entity such as NordicTrack.

       86.        Plaintiffs and the proposed Class and Subclasses satisfy the requirements of

Rule 23(b)(1)(A), (b)(2), and/or (b)(3).

       87.        Plaintiffs are not aware of any difficulties that are likely to be encountered

in managing this action that would preclude its maintenance as a class action.

                                   PRE-LAWSUIT NOTICE

       88.        In a notice letter dated October 10, 2019, Plaintiff Barclay provided

Defendants with proper pre-suit notice on behalf of Plaintiff Barclay and similarly

situated putative class members before filing this lawsuit in an attempt to address

Defendants’ horsepower misrepresentations without court intervention and allow



                                                28
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 29 of 62



Defendants the opportunity to cure. Defendant ICON acknowledged receipt of Plaintiff’s

notice letter in an October 11, 2019 email from ICON’s legal counsel.

       89.    Plaintiff Barclay’s October 10, 2019 notice letter was sent within a

reasonable time after she discovered or reasonably should have discovered that her

NordicTrack treadmill did not produce the represented 2.6 CHP.

       90.    In response to the October 10, 2019 pre-suit notice letter, NordicTrack

indicated through its legal counsel that it fully stands behind its treadmill specifications

and provided no indication that Defendants were willing to cure the treadmill horsepower

misrepresentations.

       91.    In a second supplemental pre-suit notice letter to Defendants’ counsel,

dated February 3, 2020, Plaintiffs provided ICON and NordicTrack with additional

proper pre-suit notice on behalf of Plaintiff Ovsak, Plaintiff Nordick, Plaintiff Schwartz

and similarly situated putative class members before filing the First Amended Complaint.

Plaintiffs’ February 3, 2020 pre-notice letter was delivered to Defendants’ counsel within

a reasonable time after they discovered or reasonably should have discovered that their

NordicTrack treadmill did not possess the represented continuous horsepower.

       92.    Finally, to ensure Defendants had received proper pre-suit notice and an

opportunity to cure on a classwide basis, Plaintiffs, individually, and on behalf of

similarly situated putative class members delivered a third pre-suit notice letter, dated

February 10, 2020, via FedEx (February 11, 2020) and certified mail (February 14, 2020)

to Defendants in Logan, Utah and via FedEx on February 11, 2020 to Defendants’ legal

counsel in Minneapolis, Minnesota. The February 10, 2020 third pre-suit notice letter was

                                            29
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 30 of 62



received by Defendants and their counsel more than 30 days before the filing of this

Second Amended Complaint. The pre-suit notice letter specifically provided detailed

purchase information of Plaintiffs Barclay, Ovsak, Nordick and Schwartz and indicated

the false and misleading representations regarding NordicTrack’s continuous horsepower

marketing, advertising, packaging, and sales of its treadmills. Plaintiffs February 10,

2020 notice letter was delivered to counsel within a reasonable time after they discovered

or reasonably should have discovered that their NordicTrack treadmill did not possess the

represented continuous horsepower.

                                         COUNT 1
                               Breach of Express Warranty
                              (on behalf of Nationwide Class)

         93.   Plaintiffs restate and incorporate all other allegations in this Complaint.

         94.   Plaintiffs and the Class bring this count as a class action pursuant to Rule

23 of the Federal Rules of Civil Procedure.

         95.   Defendants represented on the Treadmills’ packaging, on NordicTrack’s

website and on point-of-sale materials used for display and sale of the Treadmills that the

Treadmills had certain horsepower specifications, as noted herein, which Plaintiffs and

other consumers reviewed and relied on as truths asserted before purchasing their

Treadmills.

         96.   As detailed above, these representations are false and/or misleading, and

the Treadmills Plaintiffs and the Class members purchased do not conform to the above

noted horsepower representations and cannot operate as promised during household

usage.

                                              30
     CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 31 of 62



       97.     These representations constitute express warranties as to the Treadmills’

qualities, nature and performance.

       98.     These representations became part of the basis of the bargain for Plaintiffs

and the other Class members because they reviewed and considered such statements in

deciding to purchase the Treadmills and because such statements are among the facts a

reasonable consumer would consider material in the purchase of the Treadmills.

       99.     Plaintiffs and the Class would not have purchased the Treadmills absent

Defendants’ representations that the Treadmills would operate at 2.6 CHP and above or

would have paid substantially less for the Treadmills.

       100.    Defendants breached these express warranties because the Treadmills

cannot reach the claimed horsepower even under ideal conditions during household

operation.

       101.    At the time the Treadmills were sold, Defendants knew that the written

affirmation of facts or written promises regarding the level of horsepower were false and

misleading.

       102.    Defendants have breached their promises and warranties by failing to

provide goods conforming to the promised product specifications directly and

proximately injured Plaintiffs and the Class by providing them with non-conforming

Treadmills and creating an artificially inflated price for those Treadmills.

       103.    Plaintiffs provided Defendants with appropriate pre-suit notice before the

filing of this lawsuit.



                                             31
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 32 of 62



       104.   Defendants’ breach of the promises and warranties entitles Plaintiffs and

the Class to: (a) damages, in an amount to be determined at trial, and (b) an order

requiring future representations to conform with the Treadmills’ actual performance in

the type of use for which they are intended.

                                      COUNT 2
            Breach of Express Warranty — Magnuson-Moss Warranty Act
                         (on behalf of the Nationwide Class)

       105.   Plaintiffs restate and incorporate all other allegations in this Complaint.

       106.   Plaintiffs and the Class bring this count as a class action pursuant to Rule

23 of the Federal Rules of Civil Procedure.

       107.   The Treadmills are consumer products as defined in 15 U.S.C. § 2301(1).

       108.   Plaintiffs and the Class members are consumers as defined in 15 U.S.C. §

2301(3).

       109.   Defendants are suppliers and warrantors as defined in 15 U.S.C. §§ 2301(4)

and (5).

       110.   Defendants provided Plaintiffs and Class members “written warranties”

within the meaning of 15 U.S.C. § 2301(6).

       111.   15 U.S.C. § 2310(d) is satisfied because Plaintiffs properly invoke the

jurisdiction of this Court under CAFA.

       112.   This same section—15 U.S.C. § 2310(d)—provides a cause of action for

any consumer who is damaged by the failure of a warrantor to comply with a written

warranty.



                                               32
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 33 of 62



       113.   Defendants made written warranties regarding the Treadmills to Plaintiffs

and Class members within the meaning of 15 U.S.C. § 2301(6) (hereinafter, “written

warranties” or “express warranties”).

       114.   Defendants breached express warranties made to Plaintiffs and the Class

members.

       115.   Defendants promised, affirmed, and expressly warranted that the

Treadmills had 2.6 CHP or higher, and promised that the Treadmills would maintain 2.6

CHP or higher for their lifetimes. In other words, Defendants expressly warranted to

Plaintiffs and Class members that the Treadmills would meet a level of performance, or

power output, associated with a 2.6 CHP or higher horsepower treadmill motor, for life.

       116.   The Treadmills are warranted to produce 2.6 CHP or higher for at least the

duration of the lifetime warranty during household usage.

       117.   Defendants’ horsepower warranties became part of the basis of the bargain

for Plaintiffs and other Class members because they reviewed and considered such

statements in deciding to purchase the Treadmills, and because such statements are

among the facts a reasonable consumer would consider material in the purchase of a

high-end household treadmill.

       118.   Plaintiffs reviewed and considered Defendants’ representations about the

Treadmills producing at least 2.6 CHP up to 4.25 CHP before purchasing the Treadmills.

But for Defendants’ representations about the Treadmills’ horsepower capabilities,

Plaintiffs would not have purchased the Treadmills or would have paid substantially less

for the Treadmills.

                                           33
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 34 of 62



       119.   Defendants breached their horsepower warranties by delivering Treadmills

that do not—and indeed cannot—provide the power and performance of a 2.6 CHP or

higher treadmill during household usage.

       120.   At the time the Treadmills were sold, Defendants knew that the

affirmations of fact or written promises they made regarding horsepower were false and

were offered with no intention or capability of honoring them.

       121.   As a direct and proximate result of Defendants’ breach of its express

written warranties regarding the horsepower representations, Plaintiffs and the Class

members have been damaged in an amount to be proven at trial.

       122.   Plaintiffs have given Defendants notice and an opportunity to cure these

breaches. Plaintiffs have also given Defendants notice that that notice was also on behalf

of putative class members.

       123.   In addition, under 15 U.S.C. § 2310(d)(2), Plaintiffs and the other Class

members are entitled to recover a sum equal to the aggregate amount of costs and

expenses (including attorneys’ fees based on actual time expended) determined by the

Court to have reasonably been incurred by Plaintiffs and the other Class members in

connection with the commencement and prosecution of this action.

       124.   Furthermore, Plaintiffs and the Class are also entitled to equitable relief

under 15 U.S.C. § 2310(d) and damages as a result of Defendants’ violation of their

written warranties.




                                           34
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 35 of 62



                                       COUNT 3
                              Breach of Express Warranty
                                 Minn. Stat. §336.2-313
                           (on behalf of the Minnesota Class)

      125.    Plaintiffs restate and incorporate all other allegations in this Complaint.

      126.    Plaintiffs and the Minnesota Class bring this count as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure.

      127.    An express warranty was created by the Defendants on an affirmation of

fact or promise made by NordicTrack to the Plaintiffs and Minnesota Class members

which relates to the goods and becomes part of the basis of the bargain to create an

express warranty that the goods shall conform to the affirmation or promise.

      128.    Defendants represented that the Treadmills as “goods”, had certain

horsepower specifications on the Treadmills’ packaging, on NordicTrack’s website, and

on point of sale materials used for display and sale of the Treadmills, as noted herein,

which Plaintiffs and the Minnesota Class reviewed and considered before purchasing

their Treadmills. NordicTrack warranted that the Treadmills would perform as advertised

with a warranty on the motor producing the stated CHP.

      129.    Defendants’ promise that their Treadmills provide a specific CHP was part

of the basis of the bargain when Plaintiffs and Minnesota Class members purchased the

Treadmills.

      130.    As detailed above, these representations are false and/or misleading, and

the Treadmills Plaintiffs and the Minnesota Class purchased, do not conform to the




                                             35
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 36 of 62



above-noted horsepower representations and cannot operate as promised during

household operation.

       131.   These representations constitute express warranties as to the Treadmills’

qualities, nature and performance.

       132.   These representations became part of the basis of the bargain for Plaintiffs

and the Minnesota Class members because they reviewed and considered such statements

in deciding to purchase the Treadmills and because such statements are among the facts a

reasonable consumer would consider material in the purchase of a high-end treadmill.

       133.   Plaintiffs and the Minnesota Class would not have purchased the

Treadmills absent NordicTrack’s representations about the Treadmills producing 2.6

CHP or higher, or would have paid substantially less for the Treadmills.

       134.   Defendants breached these express warranties because the Treadmills

cannot reach the affirmation and promise of stated CHP during household use.

       135.   At the time the Treadmills were sold, Defendants knew that the written

affirmations of facts or written promises regarding the level of horsepower during

household use were false.

       136.   Defendants’ breach of promises and warranties by failing to provide goods

conforming to the promised product specifications directly and proximately injured

Plaintiffs and the Minnesota Class, by providing them with non-conforming Treadmills

and creating an artificially inflated price for those Treadmills.

       137.   NordicTrack’s breach of the promises and warranties entitles Plaintiffs and

the Minnesota Class to: (a) damages, in an amount to be determined at trial, and (b) an

                                              36
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 37 of 62



order requiring future representations to conform with the Treadmills’ actual performance

in the type of use for which they are intended.

                                        COUNT 4
                               Breach of Implied Warranty
                                 Minn. Stat. § 336.2-314
                            (on behalf of the Minnesota Class)

       138.   Plaintiffs restate and incorporate all other allegations in this Complaint.

       139.   Plaintiffs bring this count as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure.

       140.   A warranty that the goods shall be merchantable is implied in a contract for

their sale if the seller is a merchant with respect to the goods of that kind.

       141.   Defendants’ implied warranty extends to Plaintiffs who may reasonably be

expected to use, consume or be affected by the goods and was injured by breach of

the warranty. Minn. Stat. §336.2-318.

       142.   The laws governing the sale of goods imply a warranty that the goods

conform to the representations and specifications suppliers/merchants supply for the

goods to conform to the promises or affirmations of fact made on the container or label.

       143.   The promises or affirmations of fact made by Defendants are made with the

intent that the consumer benefit from such representations.

       144.   The purpose of these warranties is to protect consumers. Consumers are the

intended beneficiaries of those warranties, as the representations were made to facilitate

NordicTrack’s Treadmill sales by creating consumer demand in the market and consumer

purchases.


                                              37
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 38 of 62



      145.    The Treadmills are consumer goods.

      146.    Defendants are merchants with respect to the sale of the Treadmills.

      147.    NordicTrack breached these implied contractual provisions because the

Treadmills cannot perform as NordicTrack promised and/or affirmed.

      148.    NordicTrack cannot provide a remedy or provide conforming goods

because motors useable in the Treadmills inherently cannot provide the represented

power in ordinary household operation.

      149.    NordicTrack’s breach of the implied warranty of merchantability injured

the Plaintiffs and the Minnesota Class by providing Treadmills that could not do the work

as warranted and caused Plaintiffs and the Class to pay a premium price for the

Treadmills.

      150.    NordicTrack’s actions breach implied warranties due consumers.

      151.    NordicTrack’s breach entitles Plaintiffs and the Class to: (a) damages, in an

amount to be determined at trial, and (b) an order requiring future representations to

conform with the Treadmills’ actual performance in the type of use for which they are

intended.

                                     COUNT 5
               Breach of Warranty — Magnuson-Moss Warranty Act
                         (on behalf of the Minnesota Class)

      152.    Plaintiffs restate and incorporate all other allegations in this Complaint.

      153.    Plaintiffs bring this claim on behalf of the Minnesota Class pursuant to

Rule 23 of the Federal Rules of Civil Procedure.



                                             38
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 39 of 62



       154.   The Treadmills are consumer products within the meaning of 15 U.S.C. §

2301(1).

       155.   Plaintiffs and the Minnesota Class are consumers within the meaning of 15

U.S.C. § 2301(3) because they are persons entitled under applicable state laws to enforce

against the warrantor the obligations of its express and implied warranties.

       156.   Defendants are and were a supplier of consumer products and a warrantor

within the meaning of 15 U.S.C. §§ 2301(4) and (5).

       157.   15 U.S.C. § 2310(d) is satisfied because Plaintiffs properly invokes the

jurisdiction of this Court under CAFA.

       158.   This same section—15 U.S.C. § 2310(d)—provides a cause of action to any

consumer who is damaged by the failure of a warrantor to comply with an implied

warranty.

       159.   Defendants made implied warranties regarding the Treadmills to Plaintiffs

and the Minnesota Class within the meaning of 15 U.S.C. § 2301(7). NordicTrack

provided Plaintiffs and other Minnesota Class members an implied warranty of

merchantability within the meaning of 15 U.S.C. § 2301(7).

       160.   Defendants breached the implied warranty of merchantability because the

Treadmills do not—and cannot—perform as promised or affirmed at the 2.6 CHP or

higher representation of the Treadmill during household operation. Specifically, the

Treadmills do not—and cannot—produce the power expected of a 2.6 CHP or higher

treadmill during ordinary household use.



                                            39
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 40 of 62



       161.   As a direct and proximate result of NordicTrack’s breach of the warranties

regarding the CHP representations, Plaintiffs, individually and on behalf of the

Minnesota Class, has been damaged. In addition, under 15 U.S.C. § 2310(d)(2), Plaintiffs

and the Minnesota Class are entitled to recover a sum equal to the aggregate amount of

costs and expenses (including attorneys’ fees based on actual time expended) determined

by the Court to have reasonably been incurred by Plaintiffs and the Minnesota Class in

connection with the commencement and prosecution of this action.

       162.   Furthermore, Plaintiffs and the Minnesota Class are also entitled to

equitable relief under 15 U.S.C. § 2310(d) and damages as a result of NordicTrack’s

violation of its implied warranties.

                                     COUNT 6
           Violation of Minnesota Uniform Deceptive Trade Practices Act;
                             Minn. Stat. § 325D.43-.48
                         (on behalf of the Minnesota Class)

       163.   Plaintiffs restate and incorporate all other allegations in this Complaint.

       164.   Plaintiffs and the Minnesota Class bring this count as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       165.   The Minnesota Uniform Deceptive Trade Practices Act (“MUDTPA”),

Minn. Stat. §§ 325D.43-.48, prohibits deceptive trade practices in a person’s business,

vocation, or occupation. See Minn. Stat. §§ 325D.44, subd. 1.

       166.   Defendants advertised, offered, or sold goods or services in Minnesota and

therefore engaged in business directly or indirectly affecting the people of Minnesota.




                                             40
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 41 of 62



       167.   By engaging in deceptive trade practices in the course of its business,

directly or indirectly affecting the people of Minnesota, Defendants violated Minn. Stat. §

325D.44, including the following provisions:

          a. Representing that its goods and services had characteristics, uses, qualities

              and benefits that they did not have, in violation of Minn. Stat. §325D.44,

              subd. 1(5);

          b. Representing that goods and services are of a particular standard or quality

              when they are of another, in violation of Minn. Stat. §325D.44, subd. 1 (7);

              and

          c. Engaging in other conduct which similarly creates a likelihood of confusion

              or misunderstanding, in violation of Minn. Stat. §325D.44, subd. 1, (13).

       168.   Defendants’ deceptive practices include:

          a. Representing a rating for CHP that it knew could not be achieved in normal

              household use;

          b. Highlighting the fictitious CHP rating as a means to distinguish otherwise

              similar products and as a means to suggest the reasonability of an increased

              cost for the Treadmills purchased by Plaintiffs and the Minnesota Class;

              and

          c. Breaching the express and implied warranties related to the CHP

              Treadmills were capable of achieving in household use;

      169.    Defendants’ conduct caused substantial injury and provided no benefit to

consumers.

                                            41
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 42 of 62



       170.   Defendants intended to mislead Plaintiffs and Minnesota Class members

and induce them to rely on its misrepresentations.

       171.   Had Defendants disclosed to Plaintiffs and the Minnesota Class that its

Treadmills did not meet the ratings for CHP as advertised, Defendants would have been

unable to justify the price differentiation and premium price charged to consumers.

       172.   As a direct and proximate result of Defendants’ deceptive trade practices,

Plaintiffs and the Minnesota Class have suffered and will continue to suffer monetary

damages, in an amount to be determined at trial.

       173.   Plaintiffs and the Minnesota Class are entitled to recover damages and

other appropriate relief, as alleged.

                                       COUNT 7
                     Violation of Minnesota Consumer Fraud Act;
                                Minn. Stat. §325F.68-.70
                           (on behalf of the Minnesota Class)

       174.   Plaintiffs restate and incorporate all other allegations in this Complaint.

       175.   Plaintiffs and the Minnesota Class bring this count as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       176.   Defendants’ acts, practices, misrepresentations and omissions constitute

fraud, false pretense, false promises, misrepresentations, misleading statements as well as

deceptive sales practices and dissemination of misleading information in violation of

Minnesota Prevention of Consumer Fraud Statutes, Minn. Stat. § 325F.69, subd. 1

       177.   Defendants engaged in such acts, deceptive practices, misleading

statements, misrepresentations and omissions with the intent that Plaintiffs and the


                                             42
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 43 of 62



Minnesota Class would rely on such misrepresentations and omissions in connection with

the sale of Treadmills.

       178.   Plaintiffs and the Minnesota Class are entitled to restitution and/or actual

damages and/or equitable and injunctive relief, costs, and reasonable attorneys’ fees

pursuant to Minn. Stat. § 8.31, subd. 3a.

                                       COUNT 8
              Violation of Minnesota False Statement in Advertising Act;
                                 Minn. Stat. § 325F.67
                           (on behalf of the Minnesota Class)

       179.   Plaintiffs restate and incorporate all other allegations in this Complaint.

       180.   Plaintiffs and the Minnesota Class bring this count as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       181.   The Minnesota False Statement in Advertising Act, Minn. Stat. § 325F.67,

prohibits any person or corporation who sells merchandise, directly or indirectly, to the

public, for sale or distribution, from making or causing to be published, disseminating,

circulating or placing before the public, in this state, in publication, notice, poster, bill,

label, price tag, pamphlet or in any other way, any advertisement containing any material

assertion, representation, or statement of fact which is untrue, deceptive or misleading.

See Minn. Stat. §§ 325F.67.

       182.   The Treadmills are merchandise under this statute, and Defendants have

engaged in substantial advertisement in the state of Minnesota concerning the nature,

capabilities and/or quality of the Treadmills related to their CHP capacity, and this

advertisement contained untrue, deceptive and misleading representations as to the nature


                                             43
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 44 of 62



and quality of the Treadmills, specifically that the Treadmills can achieve and maintain a

continuous horsepower that is impossible under the known intended household use.

      183.   By committing the acts described more fully above, while continuing to

advertise a false and deceptive representation of the Treadmills, Defendants have violated

the Minnesota False Statement in Advertising Act.

      184.   Plaintiffs and the Minnesota Class have suffered injuries caused by

Defendants’ false advertising because they were induced to purchase a product that they

would not otherwise have purchased; and because they paid a premium price for

merchandise that was not of the quality or character advertised, due to Defendants’ false

and misleading statements, either express or implied, regarding the Treadmills’ ability to

achieve and maintain a CHP that is impossible under the known intended household use.

      185.   In accordance with Minn. Stat. § 325F.67, and as authorized by Minn. Stat.

§ 8.31, subd. 3a, Plaintiffs seeks an order, on behalf of themselves and others similarly

situated: (a) enjoining Defendants from continuing to represent the Treadmills as being

capable of maintaining a CHP beyond that possible under household conditions, or in any

way falsely advertising the horsepower output as more than would actually be expected

through normal use and operation of the Treadmills; and (b) awarding Plaintiffs and the

Minnesota Class damages and costs, including reasonable attorneys’ fees.

                                      COUNT 9
               Violations of Minnesota Unlawful Trade Practices Act:
                                Minn. Stat. §325D.13
                           (on behalf of a Minnesota Class)

      186.   Plaintiffs restate and incorporate all other allegations in this Complaint.


                                            44
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 45 of 62



       187.   Plaintiffs and the Minnesota Class bring this count as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       188.   Defendants misrepresented the true quality of its Treadmills, while touting

an inflated horsepower capability. Specifically, Defendants represent that their

Treadmills are capable of providing an inflated CHP not actually available while in

household use.

       189.   Minnesota Unlawful Trade Practices Act, Minn. Stat. §§ 325D.09-.16

(MUTPA) prohibits Defendant sellers from knowingly misrepresenting, either directly or

indirectly, the true quality of merchandise.

       190.   MUTPA allows for a private right of action to enjoin violation for any

person damaged or who is threatened with loss, damage, or injury by reason of a

violation of section 325D.13, and shall be entitled to sue for and have injunctive relief

against any damage or threatened loss or injury by reason of a violation.

       191.   In the course of business, Defendants willfully failed to disclose and

directly concealed the true horsepower capabilities of the Treadmills discussed herein,

and otherwise engaged in activities with a tendency or capacity to deceive. Defendants

also engaged in unlawful trade practices by employing deception, deceptive acts or

practices, fraud, misrepresentations, or concealment, suppression, or omission, in

connection with the sale of the Treadmills.

       192.   Defendants knew their Treadmills did not produce the CHP represented to

Plaintiffs and Class Members.



                                               45
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 46 of 62



      193.   By failing to disclose the true horsepower capabilities of the Treadmills,

Defendants engaged in deceptive business practices in violation of the MUTPA.

      194.   Defendants’ unfair or deceptive acts or practices were likely to and did in

fact deceive reasonable consumers, including Plaintiffs and Class Members, about the

true horsepower capabilities of the Treadmills.

      195.   Defendants intentionally and knowingly misrepresented material facts

regarding the Treadmills with intent to mislead Plaintiffs and Class Members.

      196.   Defendants knew or should have known that its conduct violated the

MUTPA.

      197.   Defendants owed Plaintiffs and Class Members a duty to disclose the true

horsepower capabilities of the Treadmills, because Defendants:

          a. Possessed exclusive knowledge that the Treadmills did not meet the

             represented horsepower capabilities;

          b. Intentionally concealed the foregoing from Plaintiffs and Class Members;

             and

          c. Made incomplete and misleading representations about the Treadmills,

             while purposefully withholding material facts from Plaintiffs and Class

             Members that contradicted these representations.

      198.   Plaintiffs and Class Members suffered ascertainable loss caused by

Defendants’ misrepresentations and its concealment of and failure to disclose material

information. Plaintiffs and Class Members who purchased the Treadmills either would

have paid less or would not have purchased the Treadmills at all but for Defendants’

                                            46
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 47 of 62



violations of MUTPA. All purchasers of the Treadmills have suffered ascertainable losses

as a result of Defendants’ deceptive and unfair acts and practices made in the course of

Defendants’ business.

       199.   Defendants’ continuous violations of MUTPA present a continuing risk to

the general public.

       200.   As a direct and proximate result of Defendants’ violations of the MUTPA,

Plaintiffs and Class Members have suffered injury-in-fact and/or actual damages.

       201.   In accordance with Minn. Stat. § 325D.13, and as authorized by Minn. Stat.

§ 8.31, subd. 3a, Plaintiffs seek an order, on behalf of themselves and others similarly

situated: (a) enjoining Defendants from continuing to represent the Treadmills as being

capable of maintaining a CHP beyond that possible under household conditions, or in any

way falsely advertising the horsepower output as more than would actually be expected

through normal use and operation of the Treadmills; and (b) awarding Plaintiffs and the

Minnesota Class damages and costs, including reasonable attorneys’ fees.

                                       COUNT 10
                              Negligent Misrepresentation
                            (on behalf of a Minnesota Class)

       202.   Plaintiffs restate and incorporate all other allegations in this Complaint.

       203.   Plaintiffs and the Minnesota Class bring this count as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       204.   In the course of business, Defendants misrepresented that the Treadmills

maintain a CHP output that they cannot accomplish while in household use. NordicTrack



                                             47
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 48 of 62



had a duty of care to disclose the truthful CHP capabilities rather than the misrepresented

information.

       205.    Defendants supplied the Plaintiffs and Class members false and misleading

information that a reasonable consumer would have used as guidance in evaluating the

Treadmills’ horsepower capabilities.

       206.    At the time Defendants made these misrepresentations, Defendants knew or

should have known that these CHP representations were false, misleading or made them

without knowledge of their truth or falsity. Defendants have failed to exercise reasonable

care or competence in communicating the CHP representations.

       207.    Defendants negligently misrepresented and/or, at a minimum, negligently

omitted material facts concerning the Treadmill power representations, namely its true

CHP capabilities while in operating use.

       208.    The misrepresentations and omissions made by Defendants, upon which

Plaintiffs and Class members reasonably and justifiably relied, were intended to induce

and actually induced Plaintiffs and Class members to purchase or pay a premium price

for the Treadmills.

       209.    Plaintiffs and Class members maintained an asymmetrical bargaining

power which weighed heavily in favor of Defendants, who are large corporate entities

and maintained exclusive control over the actual horsepower capabilities of the

Treadmills.




                                            48
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 49 of 62



       210.   Plaintiffs and Class members would not have purchased the Treadmills or

would have paid considerably less, if the true facts concerning the CHP claims had been

known.

       211.   Defendants’ deceitful actions have caused damage to Plaintiffs and Class

members, who are entitled to damages and other legal and equitable relief as a result of

Defendants’ misrepresentations.

                                       COUNT 11
           Violations of California Consumer Legal Remedies Act (“CLRA”)
                              Cal. Civ. Code §§ 1750 et seq.
                             (on behalf of a California Class)

       212.   Plaintiffs restate and incorporate all other allegations in this Complaint.

       213.   Plaintiffs and the California Class bring this count as a class action pursuant

to Rule 23 of the Federal Rules of Civil Procedure.

       214.   Defendants are each a “person” as defined by the CLRA. Cal. Civ. Code §

1761(c).

       215.   Plaintiffs and Class Members are “consumers” within the meaning of the

CLRA, as defined by Cal. Civ. Code § 1761(d), who purchased Treadmills.

       216.   The CLRA prohibits “unfair or deceptive acts or practices undertaken by

any person in a transaction intended to result or which results in the sale or lease of goods

or services to any consumer[.]” Cal. Civ. Code § 1770(a).

       217.   Defendants engaged in unfair or deceptive trade practices that violated Cal.

Civ. Code § 1770(a), as described herein, by among other things, failing to disclose the

overstatement of CHP capabilities for Treadmills, representing that the Treadmills had


                                             49
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 50 of 62



CHP capabilities that they do not have, and advertising Treadmills with the intent not to

sell them as advertised. See Cal. Civ. Code §§ 1770(a)(5), (a)(7), (a)(9).

       218.   The information Defendants affirmatively misrepresented, concealed and/or

failed to disclose to Plaintiffs and Class Members concerning the Treadmills’ CHP, is

material because reasonable consumers would consider the Treadmills’ CHP to be one of

the most important features when deciding whether to purchase a treadmill.

       219.   Plaintiffs and Class Members would have paid less for their treadmill

purchase, or would not have made the purchase altogether, had they been aware of the

Treadmills’ true horsepower capabilities.

       220.   Defendants were obligated to provide truthful horsepower representations,

and disclose the material facts as to the Treadmills’ horsepower capabilities because

Defendants had exclusive knowledge of the material facts not known to Plaintiffs and

Class Members, since only Defendants had access to the true horsepower capabilities.

Defendants actively concealed and suppressed the material facts form Plaintiffs and Class

Members by providing misleading CHP representations.

       221.   Plaintiffs and Class Members justifiably acted or relied to their detriment

upon the misrepresentations, concealment, and/or non-disclosure of material facts as

evidenced by their purchases of the Treadmills. Had Defendants disclosed the material

fact that the Treadmills had limited continuous horsepower capabilities well below the

advertised levels, Plaintiff and Class Members would have behaved differently by not

buying the Treadmills and/or paying less for the Treadmills.



                                            50
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 51 of 62



       222.   Defendants’ misrepresentations and omissions of material facts directly and

proximately cause Plaintiffs and Class Members injuries in that Plaintiffs and Class

Members would not have overpaid for the Treadmills or not purchased the Treadmills

altogether. As such, Plaintiffs and Class Members did not receive the benefit of the

bargain.

       223.   Moreover, Defendants knew, should have known, or was reckless in not

knowing that their Treadmills did not possess the qualities, characteristics, and functions

it represented, warranted, and advertised them to have.

       224.   Plaintiffs and Class Members are reasonable consumers who expected that

their Treadmills would perform with the represented and advertised CHP.

       225.   Plaintiffs and Class Members seek an order enjoining Defendants’ unfair

and/or deceptive acts or practices, equitable relief, and an award of attorneys’ fees and

costs under Cal. Civ. Code § 1780(e). Plaintiffs and the Class Members seek any and all

damages available under law resulting from Defendants’ false and misleading CHP

representations.

                                      COUNT 12
              Violations of California Unfair Competition Law (“UCL”)
                  Cal. Business & Professions Code §§ 17200 et seq.
                            (on behalf of a California Class)

       226.   Plaintiffs restate and incorporate all other allegations in this Complaint.

       227.   Plaintiffs and the California Class bring this count as a class action pursuant

to Rule 23 of the Federal Rules of Civil Procedure.




                                             51
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 52 of 62



       228.   California Business & Professions Code § 17200 prohibits acts of “unfair

competition,” including any “unlawful, unfair or fraudulent business act or practice” and

“unfair, deceptive, untrue or misleading advertising.” Defendants’ conduct related to the

sale of their Treadmills violated each of this statute’s three prongs.

       229.   Defendants committed an unlawful business act or practice in violation of

Cal. Bus. & Prof. Code § 17200, et seq., by their violations of the Consumers Legal

Remedies Act, Cal. Civ. Code § 1750, et seq., as set forth above, by the acts and practices

set forth in this Second Amended Class Action Complaint.

       230.   Defendants committed unfair business acts and practices in violation of

Cal. Bus. & Prof. Code § 17200, et seq., when they sold Treadmills which misrepresented

the horsepower capabilities.

       231.   Defendants committed fraudulent business acts and practices in violation of

Cal. Bus. & Prof. Code § 17200, et seq., when they affirmatively and knowingly

misrepresented that the Treadmills maintain an inflated CHP. Defendants’ representations

and concealment of the true horsepower capabilities mislead consumers.

       232.   Defendants’ CHP misrepresentations constitute an independent basis for a

violation of the fraudulent prong of the UCL.

       233.   Defendants knew, or reasonably should have known, that its Treadmills did

not possess the misrepresented CHP.

       234.   As a direct and proximate result of Defendants’ unfair and deceptive

practices, Plaintiffs and Class Members suffered and will continue to suffer actual

damages.

                                             52
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 53 of 62



         235.   As a result of its unfair and deceptive conduct, Defendants have been

unjustly enriched and should be required to disgorge its unjust profits and make

restitution to Plaintiffs and Class Members under Cal. Bus. & Prof. Code §§ 17203 and

17204.

         236.   Legal remedy alone will be insufficient to fully redress Plaintiffs’ injuries

and stop Defendants from continuing in its unfair and deceptive conduct. Therefore,

Plaintiffs and the Class seek equitable relief, including an order enjoining Defendants’

unfair or deceptive acts or practices, and an award of attorneys’ fees and costs under Cal.

Code of Civ. Proc. § 1021.5.

                                        COUNT 13
                Violations of California’s False Advertising Law (“FAL”)
                            Bus. & Prof. Code §§ 17500, et seq.
                              (On Behalf of California Class)

         237.   Plaintiffs restate and incorporate all other allegations in this Complaint.

         238.   Plaintiffs and the California Class bring this count as a class action pursuant

to Rule 23 of the Federal Rules of Civil Procedure.

         239.   Plaintiffs and Defendants are “persons[s]” as defined by California

Business and Professions Code § 17506.

         240.   California Business & Professions Code § 17535 authorizes a private right

of action on both an individual and representative basis.

         241.   Defendants represented, sold, marketed, and advertised their Treadmills as

having CHP capabilities that they indeed cannot produce at any time during ordinary use.




                                               53
       CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 54 of 62



        242.   Defendants’ CHP representations constitute false and misleading

advertising in violation of Business & Professions Code Professions Code §§ 17500, et

seq.

        243.   At all times relevant, Defendants’ advertising and promotion of their

Treadmills were, and are, untrue, misleading, and likely to deceive the reasonable

consumer and the public. In fact, Defendants did deceive Plaintiffs and the putative Class

members by representing that the Treadmills produce certain CHP that the Plaintiffs

never experience during ordinary use. Defendants knew that their Treadmills cannot and

do not produce the represented CHP during ordinary operation yet continued to market,

advertise and sell the Treadmills while prominently representing the Treadmills’ CHP

specifications without any disclaimer or qualification.

        244.   Defendants engaged in the false and/or misleading advertising and

marketing of its Treadmills, as alleged herein, with the intent to directly or indirectly

induce consumers to purchase the Treadmills, which Defendants knew, or had reason to

know, could not produce the represented CHP at any point during Plaintiffs’ use of the

Treadmills.

        245.   Because Defendants knew or should have known that the CHP

representations and/or omissions alleged herein were untrue or misleading, Defendants

acted in violation of California Business & Professions Code §§ 17500, et seq.

        246.   Had Defendants truthfully advertised that its Treadmills are incapable of

producing the represented CHP, Plaintiffs and the putative Class members would not



                                            54
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 55 of 62



have purchased the Treadmills or would have paid less for the purchase of such

Treadmills.

       247.   Defendants’ false and misleading Treadmill CHP advertising presents a

continuing threat to consumers, as such conduct is ongoing daily.

       248.   As a direct and proximate result of Defendants’ aforementioned acts and

omissions, Defendants received and continue to hold monies rightfully belonging to

Plaintiffs and the putative Class members, who were led to purchase Defendants’

Treadmills during the Class Period.

       249.   Plaintiffs and the Class are entitled to statutory and all other damages

available under the FAL as a result of Defendants’ false and misleading CHP

representations.

       250.   Plaintiffs and the Class are entitled to recovery of reasonable attorneys’ fees

under, inter alia, California Code of Civil Procedure § 1021.5.

                                      COUNT 14
                   Breach of Implied Warranty of Merchantability –
                   California Song-Beverly Consumer Warranty Act
                             Cal. Civ. Code §§ 1790 et seq.
                            (on behalf of a California Class)

       251.   Plaintiffs restate and incorporate all other allegations in this Complaint.

       252.   Plaintiffs and the California Class bring this count as a class action pursuant

to Rule 23 of the Federal Rules of Civil Procedure.

       253.   Defendants’ Treadmills are “consumer goods” within the meaning of Cal.

Civ. Code § 1791(a).



                                             55
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 56 of 62



      254.    Plaintiffs and members of the Class are “buyers” within the meaning of

Cal. Civ. Code § 1791(b).

      255.    Defendants are “manufacturers” of the Treadmills within the meaning of

Cal. Civ. Code § 1791(j).

       256.   Defendants contracted with retailers so that the retailers could sell

Treadmills to consumers. Defendants intended that consumers would be the end users of

Treadmills and that consumers would be the beneficiaries of its contracts with retailers to

sell Treadmills to consumers.

       257.   Defendants directly sold Treadmills to consumers through their online

website.

       258.   Defendants’ implied warranted to Plaintiffs and Class Members that their

Treadmills were “merchantable” within the meaning of Cal. Civ. Code §§ 1791.1(a) and

1792; however, as described throughout this Complaint, the Treadmills do not have the

quality that the buyer would reasonably expect, and were therefore not merchantable.

       259.   Cal. Civ. Cod. § 1791.1(a) states: “Implied warranty of merchantability” or

“implied warranty that goods are merchantable” means that the consumer goods meet

each of the following:

   (1) Pass without objection in the trade under the contract description;

   (2) Are fit for the ordinary purposes for which such goods are used;

   (3) Are adequately contained, packaged, and labeled; and

   (4) Conform to the promises or affirmations of fact made on the container or label.



                                            56
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 57 of 62



       260.   The Treadmills would not pass without objection in the trade because they

do not perform as warranted because they fail to maintain the CHP during household use.

       261.   The Treadmills are not adequately contained, packaged, and labeled with

the true continuous horsepower capabilities, which are inflated.

       262.   Moreover, the Treadmills are not adequately contained, packaged, and

labeled because the labeling represents that the Treadmills maintain a certain horsepower

capabilities, which they do not.

       263.   For the same reason, the Treadmills do not conform to the promises or

affirmations of fact made on the container or label.

       264.   Defendants thus breached the implied warranty of merchantability.

       265.   As a direct and proximate result of Defendants’ breach of the implied

warranty of merchantability, Plaintiffs and other Class Members did not receive the

benefit of their bargain and received goods of lesser quality which substantially impairs

the Treadmills’ value to Plaintiffs and Class Members.

       266.   Plaintiffs and Class Members were damaged as a result of the inadequately

contained, packaged and labeled Treadmills.

       267.   Under Cal. Civ. Code §§ 1791.1(d) & 1794, Plaintiffs and Class Members

are entitled to damages and other legal and equitable relief including, the price premium

overpayment for each Treadmill purchased.

       268.   Under Cal. Civ. Code § 1794, Plaintiffs and other Class Members are

entitled to costs and attorneys’ fees.



                                            57
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 58 of 62



                                     COUNT 15
                           Breach of Expressed Warranty
                           (on behalf of a California Class)

      269.   Plaintiffs and incorporate all other allegations in this Complaint.

      270.   Plaintiffs and the California Class bring this count as al class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure.

      271.   Defendants promised, affirmed, and expressly warranted that Treadmills

maintained a specific CHP while in household use.

      272.   Defendants are merchants with respect to the sale of Treadmills.

      273.   Defendants provided all purchasers of Treadmills with the express warranty

described herein, which became part of the basis of the bargain between Plaintiffs and

Class Members and Defendants.

      274.   Defendants’ CHP representations became part of the basis of the bargain

for Plaintiffs and Class Members because the relied on such statements in deciding to

purchase the Treadmills, and because such statements are among the facts a reasonable

consumer would consider material in the purchase of a treadmill for household use.

      275.   Defendants breached their CHP warranty by delivering to Plaintiffs and

Class Members, Treadmills that do not maintain the represented horsepower capabilities.

      276.   As a direct and proximate result of Defendants’ breach of their express

warranty regarding the CHP representations, Plaintiffs and Class Members have been

damaged in and amount to be proven at trial.




                                            58
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 59 of 62



                                    COUNT 16
                Breach of Warranty - Magnuson-Moss Warranty Act
                          (on behalf of a California Class)

       277.   Plaintiffs and incorporate all other allegations in this Complaint.

       278.   Plaintiffs and the California Class bring this count as a class action pursuant

to Rule 23 of the Federal Rules of Civil Procedure.

       279.   The Treadmills are consumer products within the meaning of 15 U.S.C. §

2301(1).

       280.   Plaintiffs and the California Class are consumers within the meaning of 15

U.S.C. § 2301(3) because they are persons entitled under applicable state laws to enforce

against the warrantor the obligations of its express and implied warranties.

       281.   Defendants are and were suppliers of consumer products and warrantors

within the meaning of 15 U.S.C. §§2301(4) and (5).

       282.   15 U.S.C. § 2310(d) is satisfied because Plaintiffs properly invoke the

jurisdiction of this Court under CAFA.

       283.   This same section—15 U.S.C. § 2310(d)—provides a cause of action to any

consumer who is damaged by the failure of a warrantor to comply with an implied

warranty.

       284.   Defendants made implied warranties regarding the Treadmills to Plaintiffs

and the California Class within the meaning of 15 U.S.C. § 2301(7). Defendants provided

Plaintiffs and other California Class members an implied warranty of merchantability

within the meaning of 15 U.S.C. § 2301(7).



                                             59
    CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 60 of 62



       285.      Defendants breached the implied warranty of merchantability because the

Treadmills do not—and cannot—perform as promised or affirmed at the 2.6 CHP or

higher representation of the Treadmill during household operation. Specifically, the

Treadmills do not—and cannot—produce the power expected of a 2.6 CHP or higher

treadmill during ordinary household use.

       286.      As a direct and proximate result of Defendants’ breach of the warranties

regarding the CHP representations, Plaintiffs, individually and on behalf of the California

Class, has been damaged. In addition, under 15 U.S.C. § 2310(d)(2), Plaintiffs and the

California Class are entitled to recover a sum equal to the aggregate amount of costs and

expenses (including attorneys’ fees based on actual time expended) determined by the

Court to have reasonably been incurred by Plaintiffs and the California Class in

connection with the commencement and prosecution of this action.

       287.      Furthermore, Plaintiffs and the California Class are also entitled to

equitable relief under 15 U.S.C. § 2310(d) and damages as a result of Defendants’

violation of their implied warranties.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly

situated, respectfully request that this Court:

   1. Certify the proposed Class and Subclasses and appoint Plaintiffs and their legal

       counsel to represent the Class and Subclasses;

   2. Find in favor of Plaintiffs, the Class, and the Subclasses on all counts asserted

       herein;

                                              60
 CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 61 of 62



3. Declare that Defendants’ conduct violated the statutes referenced herein;

4. Award Damages, including compensatory, exemplary, and statutory to Plaintiffs,

   the Class, and the Subclasses in an amount to be determined at trial;

5. Grant restitution to Plaintiffs, the Class, and the Subclasses and require

   Defendants to disgorge its ill-gotten gains;

6. Award Plaintiffs, the Class, and the Subclasses punitive damages in an amount to

   be determined at trial;

7. Award Plaintiffs, the Class, and the Subclasses reasonable attorneys’ fees and the

   costs and disbursements of this suit incurred herein;

8. Enjoin Defendants from future misrepresentations regarding the horsepower of its

   Treadmills;

9. Award Plaintiffs, the Class, and the Subclasses pre-judgment and post-judgment

   interest at the highest legal rate to the extent provided by law; and

10. Order any such other and further relief the Court deems just and equitable.

   Plaintiffs demand a trial by jury of all issues so triable.

                                        Respectfully submitted,

   March 16, 2020                       /s/ Nathan D. Prosser
                                        Nathan D. Prosser (MN 0329745)
                                        HELLMUTH & JOHNSON, PLLC
                                        8050 West 78th Street
                                        Edina MN 55439
                                        Telephone: (952) 941-4005
                                        Fax: (952) 941-2337
                                        nprosser@hjlawfirm.com




                                          61
CASE 0:19-cv-02970-ECT-DTS Document 22 Filed 03/16/20 Page 62 of 62




                              Karl L. Cambronne (MN 0014321)
                              Bryan L. Bleichner (MN 0326689)
                              CHESTNUT CAMBRONNE PA
                              100 Washington Ave. S., Suite 1700
                              Minneapolis, MN 55401
                              Telephone: (612) 339-7300
                              Fax: (612) 336-2940
                              kcambronne@chestnutcambronne.com
                              bbleichner@chestnutcambronne.com

                              W.B. Markovits (pro hac vice)
                              Terence R. Coates (pro hac vice)
                              Justin C. Walker (pro hac vice)
                              MARKOVITS, STOCK & DEMARCO, LLC
                              3825 Edwards Road, Suite 650
                              Cincinnati, OH 45209
                              Phone: (513) 651-3700
                              Fax: (513) 665-0219
                              bmarkovits@msdlegal.com
                              tcoates@msdlegal.com
                              jwalker@msdlegal.com

                              Counsel for Plaintiffs, the Class, and the
                              Subclasses




                                62
